Citation Nr: 0016536	
Decision Date: 06/22/00    Archive Date: 06/28/00

DOCKET NO.  96-34 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
partial amputation, left foot.  

2.  Entitlement to an evaluation in excess of 10 percent for 
post traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Robinson, Associate Counsel


INTRODUCTION

The veteran had active service from November 1966 to May 
1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) from May 1996 and March 1998 rating determinations of 
a Department of Veterans Affairs (VA) Regional Office (RO).  

The claim of entitlement to an evaluation in excess of 10 
percent for PTSD will be the subject of the remand portion of 
this decision.



FINDING OF FACT

The veteran's left foot disability is manifested by 
subjective complaints of pain, partial amputation of the 
first and second toes with a healed laceration of the third 
toe, and without loss of the metatarsal heads or 
tarsometatarsal joints.  



CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
partial amputation, left foot have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, Diagnostic Code 
5171 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service medical records show that the veteran was injured by 
grenade explosion and sustained partial amputation of the 
left first and second toes with laceration of the third left 
toe.  

A VA examination report dated in August 1969 revealed that 
the amputation stumps were very well healed, fleshy, supple, 
and non-tender.  Eversion and inversion of the foot was 
normal.  It was difficult for the veteran to rise up on his 
toes of the left foot due to the amputation and lack of 
instability rather than his tendon injury.  There was no 
evidence of any limp or discomfort in the veteran's gait.  

The veteran was accorded a VA examination in October 1977.  
On examination, paresthesia of the dorsum of the left foot 
and dorsal aspect of the first and second toes was noted.  
There was amputation of the distal phalanx of the left big 
toe of the second toe through its middle phalanx.  The stump 
was well healed with adequate padding.  The stumps were 
sensitive whenever pressure was applied.  Examination of the 
third toe revealed no scarring and only minimal loss of soft 
tissue of the tip of the toe.  There was limitation of motion 
of the ankle.  The veteran was able to stand on his left heel 
and toes with the assistance of the examiner.  The diagnosis 
was residual of amputation of first and second toes, left 
foot with laceration of the left third toe.  

VA outpatient treatment records dated in March 1996 show that 
the veteran was seen with complaints of shooting pain, pain 
on touching, and numbness of partial amputated toes one and 
two.  

The veteran was accorded a personal hearing in October 1996.  
At that time, he testified that he experienced pain and 
numbness in his left foot.  He reported that he could walk 
barefoot, but it was painful, and that it was more 
comfortable to walk in shoes.  He also reported that his left 
foot disability prohibited him from performing at 100 percent 
as a laborer in construction.  He reported that he was 
seeking additional neurological evaluation for his left foot 
disability.  

The veteran was accorded a VA examination in September 1998.  
At that time, he reported diminished left foot strength in 
addition to fatigue and lack of stamina.  It was noted that 
that he was able to walk unassisted and reported no 
incidences of falling.  On examination, distal amputation of 
the left first and second toe was noted.  On neurological 
examination, there was diminished sensation in the dorsum of 
the left hindfoot to the midfoot.  There was no evidence of 
generalized muscle weakness.  The veteran's gait was somewhat 
antalgic.  The diagnoses were residual burn scar, left lower 
leg and left peroneal nerve neuropathy.

The veteran was accorded a VA examination in May 1999.  At 
that time, he reported that he experienced pain in his left 
toes when climbing a ladder.  He reported that he was able to 
walk four to five blocks with a slight limp.  On examination, 
it was noted that there 66 percent of the bone of the first 
toe remained and 35 percent of the bone of the second toe 
remained.  There was evidence of any loss of metatarsal heads 
or tarsometatarsal joints.  The veteran's gait was normal.  
X-rays revealed slight fragment in the medial aspect of the 
left distal toe.  The joint spaces were preserved.  The 
diagnosis was partial amputation of the first and second left 
toes.  

Pertinent Law and Regulations

The appellant contends that his service-connected residuals, 
partial amputation, first and second toe, left foot with 
lacerations of the third toe have deteriorated to the extent 
that a higher evaluation is warranted.

The appellant's claim is "well grounded" within the meaning 
of 38 U.S.C.A. § 5107(a) (West 1991).  That is, his assertion 
that his service-connected disability has worsened raises a 
plausible claim.  See Proscelle v. Derwinski, 2 Vet. App. 
629, 632 (1992).

All relevant facts have been properly developed. VA has 
completed its duty to assist the appellant in the development 
of his increased rating claim.  See 38 U.S.C.A. § 5107(a).  
The appellant has not reported that any other pertinent 
evidence might be available.  See Epps v. Brown, 9 Vet. App. 
341, 344 (1996).

In considering the severity of a disability, VA must review 
the appellant's medical history.  38 C.F.R. §§ 4.1, 4.2 
(1999).  The current rating is based on the current extent of 
the disability, so this discussion will focus on the recent 
evidence, which is the most probative source of information 
as to the current extent of the disability.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994).

Service-connected disabilities are rated in accordance with a 
schedule of ratings that are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(1999).

When there is a question as to which of two evaluations 
should be applied to a disability, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (1999).

The evaluation of the same disability under various 
diagnoses, or the use of manifestations not resulting from 
service-connected disease or injury in establishing 
evaluation, is to be avoided.  38 C.F.R. § 4.14 (1999).

Diagnostic Code 5171 provides that a 10 percent rating is 
warranted for an amputation of the right great toe. A 30 
percent rating requires that the amputation involve removal 
of the metatarsal head. 38 C.F.R. § 4.71a Diagnostic Code 
5171 (1999).

Moderate residuals of foot injuries warrant a 10 percent 
rating.  Moderately severe residuals warrant a 20 percent 
rating and severe residuals warrant a 30 percent rating.  38 
C.F.R. § 4.71a, Diagnostic Code 5284 (1999).


Analysis 

The veteran's foot disability is currently evaluated under 
Diagnostic Code 5171.  An increased rating under this code 
provision requires evidence that the amputation of his right 
great toe involved the removal of the metatarsal head.  The 
evidence of record does not demonstrate that the metatarsal 
head of the veteran's great toe is present.  The most recent 
X-rays show that the metatarsal heads as well as 
tarsometatarsal joints were intact.  Therefore, an evaluation 
in excess of 10 percent is not warranted for residuals of 
partial amputation of the first and second toes, left foot 
under Diagnostic Code 5171.

Diagnostic Code 5172 provides for a noncompensable evaluation 
where there is amputation of two toes, other than the great, 
without metatarsal involvement; and a 20 percent evaluation 
where there is amputation of two toes, other than the great, 
with removal of the metatarsal head.  The veteran could not 
be awarded an increased evaluation under this diagnostic code 
because he has not experienced the loss of the metatarsal 
head.  The rating schedule does not provide for a compensable 
evaluation solely for amputation of the second toe.

Under Diagnostic Code 5284, the veteran would be entitled to 
an increased rating if his left foot injury were moderately 
severe or severe.  The evidence shows that he has a normal 
gait and that on the most recent examination, it was 
estimated that the foot disability would have minimal to at 
most mild impact on his daily activities.  VA outpatient 
treatment records dated subsequent to the last VA examination 
show no findings referable to the foot disability.  There is 
no persuasive evidence of a moderately severe foot injury.  
Thus, the preponderance of the evidence is against a finding 
that the veteran has a moderately severe left foot 
disability.

The veteran's foot injury could also be rated under the 
provisions of Diagnostic Codes 5310 through 5312, which 
provide for the evaluation of muscle injuries involving the 
toes.  Under any of those diagnostic codes the veteran would 
not be entitled to an increased evaluation unless the injury 
were at least moderately severe.


The provisions of 38 C.F.R. § 4.56 provide guidelines as to 
evaluating the severity of muscle injuries.  Prior to the 
July 1997 revisions, the provisions of 38 C.F.R. § 4.56 were 
as follows:

(a) Slight (insignificant) disability of 
muscles.

Type of injury. Simple wound of muscle 
without debridement, infection or effects 
of laceration.  History and complaint.  
Service department record of wound of 
slight severity or relatively brief 
treatment and return to duty.  Healing 
with good functional results.  No 
consistent complaint of cardinal symptoms 
of muscle injury or painful residuals.

Objective findings.  Minimum scar; 
slight, if any, evidence of fascial 
defect or of atrophy or of impaired 
tonus.  No significant impairment of 
function and no retained metallic 
fragments.

(b) Moderate disability of muscles.

Type of injury.  Through and through or 
deep penetrating wounds of relatively 
short track by single bullet or small 
shell or shrapnel fragment are to be 
considered as of at least moderate 
degree.  Absence of explosive effect of 
high velocity missile and of residuals of 
debridement or of prolonged infection.

History and complaint.  Service 
department record or other sufficient 
evidence of hospitalization in service 
for treatment of wound.  Record in the 
file of consistent complaint on record 
from first examination forward, of one or 
more of the cardinal symptoms of muscle 
wounds particularly fatigue and fatigue-
pain after moderate use, affecting the 
particular functions controlled by 
injured muscles.

Objective findings.  Entrance and (if 
present) exit scars linear or relatively 
small and so situated as to indicate 
relatively short track of missile through 
muscle tissue; signs of moderate loss of 
deep fascia or muscle substance or 
impairment of muscle tonus, and of 
definite weakness or fatigue in 
comparative tests.  (In such tests the 
rule that with strong efforts, 
antagonistic muscles relax is to be 
applied to insure validity of tests.)

(c) Moderately severe disability of 
muscles.

Type of injury.  Through and through or 
deep penetrating wound by high velocity 
missile of small size or large missile of 
low velocity, with debridement or with 
prolonged infection or with sloughing of 
soft parts, intermuscular cicatrization.

History and complaint.  Service 
department record or other sufficient 
evidence showing hospitalization for a 
prolonged period in service for treatment 
of wound of severe grade.  Record in the 
file of consistent complaint of cardinal 
symptoms of muscle wounds.  Evidence of 
unemployability because of inability to 
keep up with work requirements is to be 
considered, if present.

Objective findings.  Entrance and (if 
present) exit scars relatively large and 
so situated as to indicate track of 
missile through important muscle groups.  
Indications on palpation of moderate loss 
of deep fascia, or moderate loss of 
muscle substance or moderate loss of 
normal firm resistance of muscles 
compared with sound side.  Tests of 
strength and endurance of muscle groups 
involved (compared with sound side) give 
positive evidence of marked or moderately 
severe loss.

(d) Severe disability of muscles.

Type of injury.  Through and through or 
deep penetrating wound due to high 
velocity missile, or large or multiple 
low velocity missiles, or explosive 
effect of high velocity missile, or 
shattering bone fracture with extensive 
debridement or prolonged infection and 
sloughing of soft parts, intermuscular 
binding and cicatrization.

History and complaint.  As under 
moderately severe (paragraph (c) of this 
section), in aggravated form.

Objective findings.  Extensive ragged, 
depressed, and adherent scars of skin so 
situated as to indicate wide damage to 
muscle groups in track of missile.  X-ray 
may show minute multiple scattered 
foreign bodies indicating spread of 
intermuscular trauma and explosive effect 
of missile.  Palpation shows moderate or 
extensive loss of deep fascia or of 
muscle substance.  Soft or flabby muscles 
in wound area.  Muscles do not swell and 
harden normally in contraction.  Tests of 
strength or endurance compared with the 
sound side or of coordinated movements 
show positive evidence of severe 
impairment of function.  In electrical 
tests, reaction of degeneration is not 
present but a diminished excitability to 
faradic current compared with the sound 
side may be present.  Visible or measured 
atrophy may or may not be present.  
Adaptive contraction of opposing group of 
muscles, if present, indicates severity.  
Adhesion of scar to one of the long 
bones, scapula, pelvic bones, sacrum or 
vertebrae, with epithelial sealing over 
the bone without true skin covering, in 
an area where bone is normally protected 
by muscle, indicates the severe type.  
Atrophy of muscle groups not included in 
the track of the missile, particularly of 
the trapezius and serratus in wounds in 
the shoulder girdle (traumatic muscular 
dystrophy), and induration and atrophy of 
an entire muscle following simple 
piercing by a projectile (progressive 
sclerosing myositis), may be included in 
the severe group if there is sufficient 
evidence of severe disability.

38 C.F.R. § 4.56 (1997).

The rating of muscle injuries were also governed by the 
principles set forth at 38 C.F.R. § 4.72 which provided in 
pertinent part:

In rating disability from injuries of the 
musculoskeletal system, attention is to 
be given first to the deeper structures 
injured, bones, joints, and nerves.  A 
compound comminuted fracture, for 
example, with muscle damage from the 
missile, establishes severe muscle 
injury, and there may be additional 
disability from malunion of bone, 
ankylosis, etc.  The location of foreign 
bodies may establish the extent of 
penetration and consequent damage.  It 
may not be too readily assumed that only 
one muscle, or group of muscles is 
damaged.  A through and through injury, 
with muscle damage, is always at least a 
moderate injury, for each group of 
muscles damaged.  This section is to be 
taken as establishing entitlement to 
rating of severe grade when there is 
history of compound comminuted fracture 
and definite muscle or tendon damage from 
the missile.

38 C.F.R. § 4.72 (1997).

The provisions of 38 C.F.R. § 4.55 govern the combination of 
ratings of muscle injuries in the same anatomical segment, or 
of muscle injuries affecting the movements of a single joint, 
either alone or in combination or limitation of the arc of 
motion, and were as follows:

(a) Muscle injuries in the same 
anatomical region, i.e., (1) shoulder 
girdle and arm, (2) forearm and hand, (3) 
pelvic girdle and thigh, (4) leg and 
foot, will not be combined, but instead, 
the rating for the major group will be 
elevated from moderate to moderately 
severe, or from moderately severe to 
severe, according to the severity of the 
aggregate impairment of function of the 
extremity.  (b) Two or more severe muscle 
injuries affecting the motion 
(particularly strength of motion) about a 
single joint may be combined but not in 
combination receive more than the rating 
for ankylosis of that joint at an 
"intermediate" angle, . . . . "(g) Muscle 
injury ratings will not be combined with 
peripheral nerve paralysis ratings for 
the same part, unless affecting entirely 
different functions." 38 C.F.R. § 4.55 
(g).

38 C.F.R. § 4.55 (1997).

The provisions of 38 C.F.R. § 4.72 were deleted in the July 
1997, revisions.

The revised provisions of 38 C.F.R. § 4.55 are as follows:

(a) A muscle injury rating will not be 
combined with a peripheral nerve 
paralysis rating of the same body part, 
unless the injuries affect entirely 
different functions.  (b) For rating 
purposes, the skeletal muscles of the 
body are divided into 23 muscle groups in 
5 anatomical regions: 6 muscle groups for 
the shoulder girdle and arm (diagnostic 
codes 5301 through 5306); 3 muscle groups 
for the forearm and hand (diagnostic 
codes 5307 through 5309); 3 muscle groups 
for the foot and leg (diagnostic codes 
5310 through 5312); 6 muscle groups for 
the pelvic girdle and thigh (diagnostic 
codes 5313 through 5318); and 5 muscle 
groups for the torso and neck (diagnostic 
codes 5319 through 5323). (c) There will 
be no rating assigned for muscle groups 
which act upon an ankylosed joint, with 
the following exceptions: (1) In the case 
of an ankylosed knee, if muscle group 
XIII is disabled, it will be rated, but 
at the next lower level than that which 
would otherwise be assigned.  (2) In the 
case of an ankylosed shoulder, if muscle 
groups I and II are severely disabled, 
the evaluation of the shoulder joint 
under diagnostic code 5200 will be 
elevated to the level for unfavorable 
ankylosis, if not already assigned, but 
the muscle groups themselves will not be 
rated.  (d) The combined evaluation of 
muscle groups acting upon a single 
unankylosed joint must be lower than the 
evaluation for unfavorable ankylosis of 
that joint, except in the case of muscle 
groups I and II acting upon the shoulder.  
(e) For compensable muscle group injuries 
which are in the same anatomical region 
but do not act on the same joint, the 
evaluation for the most severely injured 
muscle group will be increased by one 
level and used as the combined evaluation 
for the affected muscle groups.  (f) For 
muscle group injuries in different 
anatomical regions which do not act upon 
ankylosed joints, each muscle group 
injury shall be separately rated and the 
ratings combined under the provisions of 
Sec. 4.25.

The revised provisions of 38 C.F.R. § 4.56, are as follows:

(a) An open comminuted fracture with 
muscle or tendon damage will be rated as 
a severe injury of the muscle group 
involved unless, for locations such as in 
the wrist or over the tibia, evidence 
establishes that the muscle damage is 
minimal.  (b) A through-and-through 
injury with muscle damage shall be 
evaluated as no less than a moderate 
injury for each group of muscles damaged.  
(c) For VA rating purposes, the cardinal 
signs and symptoms of muscle disability 
are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, 
impairment of coordination and 
uncertainty of movement.  (d) Under 
diagnostic codes 5301 through 5323, 
disabilities resulting from muscle 
injuries shall be classified as slight, 
moderate, moderately severe or severe as 
follows: (1) Slight disability of 
muscles--(i) Type of injury.  Simple 
wound of muscle without debridement or 
infection.  (ii) History and complaint.  
Service department record of superficial 
wound with brief treatment and return to 
duty.  Healing with good functional 
results.  No cardinal signs or symptoms 
of muscle disability as defined in 
paragraph (c) of this section.  (iii) 
Objective findings.  Minimal scar.  No 
evidence of fascial defect, atrophy, or 
impaired tonus.  No impairment of 
function or metallic fragments retained 
in muscle tissue.  (2) Moderate 
disability of muscles--(i) Type of 
injury.  Through and through or deep 
penetrating wound of short track from a 
single bullet, small shell or shrapnel 
fragment, without explosive effect of 
high velocity missile, residuals of 
debridement, or prolonged infection.  
(ii) History and complaint.  Service 
department record or other evidence of 
in-service treatment for the wound.  
Record of consistent complaint of one or 
more of the cardinal signs and symptoms 
of muscle disability as defined in 
paragraph (c) of this section, 
particularly lowered threshold of fatigue 
after average use, affecting the 
particular functions controlled by the 
injured muscles.  (iii) Objective 
findings.  Entrance and (if present) exit 
scars, small or linear, indicating short 
track of missile through muscle tissue.  
Some loss of deep fascia or muscle 
substance or impairment of muscle tonus 
and loss of power or lowered threshold of 
fatigue when compared to the sound side.  
(3) Moderately severe disability of 
muscles--(i) Type of injury.  Through and 
through or deep penetrating wound by 
small high velocity missile or large low-
velocity missile, with debridement, 
prolonged infection, or sloughing of soft 
parts, and intermuscular scarring.  (ii) 
History and complaint.  Service 
department record or other evidence 
showing hospitalization for a prolonged 
period for treatment of wound.  Record of 
consistent complaint of cardinal signs 
and symptoms of muscle disability as 
defined in paragraph (c) of this section 
and, if present, evidence of inability to 
keep up with work requirements.  (iii) 
Objective findings.  Entrance and (if 
present) exit scars indicating track of 
missile through one or more muscle 
groups.  Indications on palpation of loss 
of deep fascia, muscle substance, or 
normal firm resistance of muscles 
compared with sound side.  Tests of 
strength and endurance compared with 
sound side demonstrate positive evidence 
of impairment.  (4) Severe disability of 
muscles--(i) Type of injury.  Through and 
through or deep penetrating wound due to 
high-velocity missile, or large or 
multiple low velocity missiles, or with 
shattering bone fracture or open 
comminuted fracture with extensive 
debridement, prolonged infection, or 
sloughing of soft parts, intermuscular 
binding and scarring.  (ii) History and 
complaint.  Service department record or 
other evidence showing hospitalization 
for a prolonged period for treatment of 
wound.  Record of consistent complaint of 
cardinal signs and symptoms of muscle 
disability as defined in paragraph (c) of 
this section, worse than those shown for 
moderately severe muscle injuries, and, 
if present, evidence of inability to keep 
up with work requirements.  (iii) 
Objective findings.  Ragged, depressed 
and adherent scars indicating wide damage 
to muscle groups in missile track.  
Palpation shows loss of deep fascia or 
muscle substance, or soft flabby muscles 
in wound area.  Muscles swell and harden 
abnormally in contraction.  Tests of 
strength, endurance, or coordinated 
movements compared with the corresponding 
muscles of the uninjured side indicate 
severe impairment of function.  If 
present, the following are also signs of 
severe muscle disability: (A) X-ray 
evidence of minute multiple scattered 
foreign bodies indicating intermuscular 
trauma and explosive effect of the 
missile.  (B) Adhesion of scar to one of 
the long bones, scapula, pelvic bones, 
sacrum or vertebrae, with epithelial 
sealing over the bone rather than true 
skin covering in an area where bone is 
normally protected by muscle.  (C) 
Diminished muscle excitability to pulsed 
electrical current in electrodiagnostic 
tests.  (D) Visible or measurable 
atrophy.  (E) Adaptive contraction of an 
opposing group of muscles.  (F) Atrophy 
of muscle groups not in the track of the 
missile, particularly of the trapezius 
and serratus in wounds of the shoulder 
girdle.  (G) Induration or atrophy of an 
entire muscle following simple piercing 
by a projectile.


In this case the veteran's service medical records show scant 
treatment for the foot injury.  He sustained the injury in 
August 1967 and was able to continue in service until May 
1969.  On one occasion in October 1968, he reported pain 
after jumping or in cold weather, and on examination for 
discharge from service it was commented that the amputations 
and injury were not considered disabling.  There were no 
reports of intermuscular scarring, infection, or sloughing of 
body parts.  While the veteran has testified that he had 
difficulty working at 100 percent as a construction worker, 
he has apparently been able to keep up with work requirements 
inasmuch as he has not reported losing employment due to the 
foot disability.  Further, the veteran's disability has been 
characterized by medical professionals as at most mild.  
Therefore, the Board concludes that the veteran does not have 
a moderately severe muscle injury warranting an increased 
evaluation.


The Board has considered the veteran's complaints of pain 
with consequent difficulty with climbing, and prolonged 
walking.  See DeLuca v. Brown, 8 Vet. App. 202, 204-205 
(1995).  However, the veteran's disability is not evaluated 
under a diagnostic code referable to limitation of motion.  
Accordingly, the provisions of 38 C.F.R. §§ 4.40, 4.45 would 
not be applicable.  Jonhson v. Brown, 9 Vet. App. 7 (1996).  
In any event, as the veteran maintains a normal gait, without 
evidence of weakness, fatigability, or incoordination of the 
first and second toes, and as the functional impairment 
caused by the veteran's pain is, in any event, considered to 
be adequately addressed with the current evaluation, and the 
Board finds no basis for an increase in the rating assigned 
the veteran's disability under 38 C.F.R. §§ 4.40, 4.45.

In exceptional cases where the schedular evaluation is found 
to be inadequate, pursuant to 38 C.F.R. § 3.321(b)(1) (1999), 
the Under Secretary for Benefits or the Director of VA's 
Compensation and Pension Service may approve an extra-
schedular evaluation commensurate with the average earning 
capacity impairment due exclusively to the service-connected 
disability or disabilities.  The governing norm in these 
exceptional cases is: A finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards. 

In Floyd v. Brown, 9 Vet. App. 88, 95 (1996), where the Board 
had purported to grant an extra-schedular rating, the Court 
stated that a claim for an extra-schedular rating must be 
sent by the Board to those "officials who possess the 
delegated authority to assign such a rating in the first 
instance," but held that the Board's failure to so refer to 
such officials constituted harmless error.  As Floyd 
specifically noted, the "regulation does not preclude the 
Board from considering whether referral to the appropriate 
first-line officials is required."  Ibid.  Moreover, the 
Court has not read the regulation as precluding the Board 
from affirming an RO conclusion that a claim does not meet 
the criteria for submission pursuant to 38 C.F.R. § 
3.321(b)(1), or from reaching such a conclusion on its own.  
Bagwell v. Brown, 9 Vet. App. 337, 338 (1996).  The question 
of an extra-schedular rating is a component of the 
appellant's claim for an increased rating, Floyd, 9 Vet. App. 
at 96

In the instant case the RO considered the applicability of § 
3.321 in the July 1996 statement of the case.  Accordingly 
consideration of this question by the Board does not 
prejudice the veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  The veteran's hearing testimony raises the question 
of his entitlement to an extra-schedular rating.  As noted 
above, he testified he testified that his foot disability 
interfered with his employment as a construction worker.  
However, the record shows that the veteran has since changed 
his employment to that of a building inspector.

On the most recent VA examination, the examiner opined that 
"regarding the effects of this condition on his usual 
occupation, this may be somewhat of a moot point," and he 
estimated that the veteran experienced minimal to at most 
mild limitation in his daily activities.  The veteran 
subsequently testified that he was seeking employment, but 
that he had been able to complete a three years course of 
studies as a full time student, and was currently building 
his own home.  On the basis of this record, the Board is 
unable to conclude that the veteran's foot disability causes 
marked interference with employment.  The foot disability has 
not required any, let alone frequent, periods of 
hospitalization.  In the absence of evidence of marked 
interference with employment or frequent hospitalization, the 
Board cannot conclude that the veteran's disability presents 
such an unusual disability picture as to warrant an extra-
schedular evaluation.  

Accordingly, the Board must conclude that the preponderance 
of the evidence is against a rating in excess of 10 percent 
for the partial amputation of the left foot.


ORDER

An evaluation in excess of 10 percent for partial amputation, 
left foot is denied.  


REMAND

The Board finds that the veteran's most recent VA examination 
for compensation purposes is inadequate for evaluation 
purposes.  The claims folder was not available prior to the 
examination.  In the absence of the examiner's review of the 
veteran's prior medical treatment and the most recent 
findings, the Board is unable to determine whether an 
increased evaluation is warranted.  As such, additional 
development is necessary.

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a).  The 
duty to assist the veteran in obtaining and developing 
available facts and evidence to support his claim includes 
obtaining an adequate VA examination.  This duty is neither 
optional nor discretionary.  Littke v. Derwinski, 1 Vet. App. 
90 (1990).  The fulfillment of the statutory duty to assist 
includes conducting a thorough and contemporaneous medical 
examination, one which takes into account the records of 
prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one.  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).

VA regulations provide that where "diagnosis is not supported 
by the findings on the examination report or if the report 
does not contain sufficient detail, it is incumbent upon the 
rating board to return the report as inadequate for 
evaluation purposes."  38 C.F.R. § 4.2 (1999); 38 C.F.R. § 
19.9 (1999).  Where the Board makes a decision based on an 
examination report that does not contain sufficient detail, 
remand is required "for compliance with the duty to assist by 
conducting a thorough and contemporaneous medical 
examination."  Goss v. Brown, 9 Vet. App. 109, 114 (1996); 
Stanton v. Brown, 5 Vet. App. 563, 569 (1993).

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO should request that the 
veteran provide the names and addresses 
of all health care providers who have 
treated him for PTSD subsequent to July 
1998.  After obtaining the proper 
authorization from the veteran, the RO 
should obtain and associate with the 
claims folder copies of treatment records 
from those facilities identified by the 
veteran, and which have not already been 
associated with the claims folder.

2.  The RO should schedule the veteran 
for an appropriate examination in order 
to determine the current severity of his 
service-connected psychiatric disability.  
He should be advised of the consequences 
of a failure to report for the scheduled 
examination, including the potential 
denial of his claim under the provisions 
of 38 C.F.R. § 3.655 (1999).  All 
appropriate tests and studies, including 
psychological testing, should be 
performed and all findings must be 
reported in detail.  The examiner should 
review the claims file including a copy 
of this remand prior to completion of the 
examination.  The examiner should also be 
furnished with a copy of the general 
rating formula for mental disorders 
contained in the rating schedule at 38 
C.F.R. § 4.130.  The examiner is 
requested to comment on the presence or 
absence of the symptoms listed in that 
formula.

The examiner is also requested to assign 
a numerical code under the Global 
Assessment of Functioning Scale (GAF) 
provided in the Diagnostic and 
Statistical Manual for Mental Disorders 
(DSM-IV), and to express an opinion as to 
the severity of the veteran's PTSD.

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed in full.  In particular, the RO 
should review the requested examination 
report and required opinions to ensure 
that they are responsive to and in 
complete compliance with the directives 
of this remand and if they are not, the 
RO should implement corrective 
procedures.

4.  The RO should then readjudicate the 
veteran's claims.  If the benefits sought 
remain denied, the RO should issue an 
appropriate supplemental statement of the 
case.

By this remand, the Board intimates no opinion as to the 
final outcome of this case. No action is required of the 
veteran until he receives further notice. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO. 
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner. See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West Supp. 1999) (Historical and Statutory 
Notes). In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court. See M21-1, Part IV, paras. 8.44- 8.45 and 
38.02-38.03.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals



 

